Per Curiam.

The court, after review of the record, finds that the respondent was in fact found guilty of robbery in violation of R.C. 2911.02, a felony of the second degree. Further, under Gov. Bar R. V(8)(b), a certified copy of the judgment entry of the conviction is conclusive evidence of the commission of that offense. Accordingly, respondent is guilty of misconduct in that he did “[e]ngage in illegal conduct involving moral turpitude” in violation of DR 1-102(A)(3).
The recommendation of the board of commissioners is hereby accepted and approved as to the sanction of indefinite suspension. However, we must reject that part of the recommendation which would allow credit for the period of time that respondent had been previously suspended by this court pursuant to Gov. Bar R. V(8)(a)(iii). We conclude that such a credit would not be authorized under any of the Supreme Court Rules for the Government of the Bar. If such credit is to be given in matters to come before this court, there must be effected appropriate amendments to the rules.
Accordingly, respondent is hereby indefinitely suspended from the practice of law in Ohio and the costs of these proceedings shall be taxed to respondent.

Judgment accordingly.

Celebrezze, C.J., Wise, Holmes and Patton, JJ., concur.
Sweeney and Douglas, JJ., concur in part and dissent in part.
*80Wright, J., dissents.
Wise, J., of the Fifth Appellant District, sitting for Locher, J.
Patton, J., of the Eighth Appellate District, sitting for C. Brown, J.